DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 is pending and is under consideration for patentability under 37 CFR 1.104.

Claim Interpretation
Claim 1 recites “a joystick” - rejected below under 35 USC 112(b) - which is interpreted as an endoscope handle for the purposes of examination herein.
Claim 1 recites “port” which is interpreted as an opening (as in a valve seat or valve face) for intake or exhaust of a fluid.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the port must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 
The term “improving” in Claim 1 is a relative term which renders the claim indefinite.  The term “improving” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, improving illumination is interpreted as acting on the illumination.
Claim 1 inferentially claims a light source and also inferentially claims a joystick, rendering the claim indefinite since it is unclear if the light source and/or the joystick are considered part of the claimed invention or not.  For the purposes of examination, both the light source and the joystick are not considered part of the claimed invention.  Appropriate correction clarifying the scope of the claim as to the inferentially claimed elements is required.
Claim 1 inferentially claims a display device, rendering the claim indefinite since it is unclear if the display device is considered part of the claimed invention or not.  For the purposes of examination, the display device is not considered part of the claimed invention.  Appropriate correction clarifying the scope of the claim as to the inferentially claimed element is required.
Similarly, Claim 1 also inferentially claims “a suction device” “a water pump” “an air pump” “an operative instrument” and “therapeutic fluids” rendering the claim indefinite since it is unclear if the elements are considered part of the claimed invention or not.  For the purposes of examination, the elements are not considered part of the claimed invention.  Appropriate correction clarifying the scope of the claim as to the inferentially claimed elements is required.
Claim 1 recites a joystick, labeled in Fig. 2 as 216 and described in paragraph [0028] as “a control knob (not shown in Figures) for controlling the light intensity or color or properties of the light transmitted through the element 206 for varying the image quality. The control knob may also be operated suitably for freezing the image captures by the image sensor 212 for examination or may operated suitably for recording video of the endoscope procedure.”  The word joystick is commonly understood as a lever.  Accordingly, based on Fig. 2, the disclosure, and what is commonly understood as an endoscope handle, it appears Applicant is using the term joystick in a way other than how it is commonly understood, thus rendering the claim indefinite as to scope since the disclosure does not describe what is mean by joystick.  For the purposes of examination, the joystick is interpreted as a handle. 
Claim 1 recites “the curved profile configured to latch onto the arcuate profile” curved profile configured to latch onto the arcuate profile without providing structural indication of how two curved parts of tubes would latch together (since two simple curved pieces would have nothing mechanical to latch them together and since the disclosure does not provide for any type of material (e.g., glue etc.) to be used to keep the parts together.  For the purposes of examination, the structure is considered one that includes some physical shape in each side which interlock such that the two separate parts will stay “latched” together.
Claim 1 recites “the one or more channels are configured with a port, the port configured to be selectively controlled by the user via the joystick for selectively controlling the operations of each of the one or more channels.” It is unclear how a port would be controlled since a port of essentially an opening for inserting a tool into the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adair (US PAT NO. 5,489,256; hereinafter “Adair”) in view of Fischer et al. (US PG PUB 2019/0167075; hereinafter “Fischer”).
As to Claim 1, Adair discloses an endoscope device, comprising:
(e.g., endoscope E, Figs. 1-4, col. 6, ll. 61-62) including a proximal end connectable to a light source (e.g., Fig. 4, light, col. 6, ll. 15-18, light from a remote source, col. 2, ll. 20-23) via a joystick (e.g., steering mechanism, col. 6, ll. 45-52) and a distal end insertable into an internal organ of a subject via a cavity (e.g., col. 3, ll. 44-50), the optical tube configured to be a closed tube (e.g., transparent window 10, Fig. 1, col. 5, ll. 64 – 67; sterilizable and/or "fluid immersable" endoscope, col. 1, ll. 10-11) and includes at least one light-transmitting element for transmitting light from the proximal end to the distal end (e.g., fibers 20, col. 6, ll. 14-17), wherein a portion of a peripheral surface of the optical tube is configured with a first profile along a longitudinal direction (e.g., 38, Fig. 2, col. 6, ll. 41 – 45), the first profile configured to be an profile extending outwardly from an axis of the optical tube (e.g., 38, Fig. 2, 3, col. 6, ll. 41-50);
at least one guide lens configured at the distal end of the optical tube and located adjacent to the light-transmitting element for improving illumination (e.g., lens system 12, Fig. 1, col. 6, ll. 1 -3);
an image sensor positioned to the distal end of the optical tube and communicably coupled to a display device (e.g., CCD chip 14, col. 6, ll. 3-6), the image sensor configured to transmit images of the internal organ of the subject to the display device in real time (e.g., col. 2, ll. 15-21 and col. 7, ll. 35-44, Fig. 6); and 
a disposable flexible tube connectable to the optical tube and at least partially insertable into the internal organ along with the optical tube (e.g., S , Figs. 1-4, col. 5, ll. 61-64), the disposable flexible tube configured with a second profile on a portion of its outer surface, complementary to the first profile and adapted to engage with the first (e.g., Fig. 2, 3, col. 6, ll. 41-50), wherein the second profile is a profile extending inwardly towards an internal axis of the disposable flexible tube, the profile configured to latch onto the arcuate profile for coupling the disposable flexible tube with the optical tube wherein (e.g., Fig. 2, 3, col. 6, ll. 41-50), the disposable flexible tube includes one or more channels for administering a medical treatment to the subject (e.g., Fig. 1-3, col. 6, ll. 24-33), the one or more channels includes:
a suction channel connectable to a suction device configured to induce suction at the distal end, the suction channel configured to collect fluid settled on the distal end during insertion of the endoscope device into the internal organ (e.g., 24, suction, col. 6 , ll. 27-29, Examiner notes the channel is not claimed as connected to a suction device, nor is a suction device positively recited or required by the claim, and the limitation of collecting fluid is intended use; nonetheless the limitation is found in Adair), 
a water insufflation channel connectable to a water container for supplying water to the distal end, the water insufflation channel configured to clean the fluids settled on at least one guide lens during insertion of the endoscope device into the internal organ (e.g., 26, fluid, col. 6, ll. 29-31; Examiner notes the channel is not claimed as connected to a water container, nor is a water container positively recited or required by the claim, and the limitation of cleaning fluids is intended use; nonetheless the limitation is found in Adair),
an air insufflation channel connectable to an air pump and configured to supply air into the internal organ for insufflation (e.g., warm gas, col. 6, ll. 31-33, whereby Adair discloses the number of channels in the separable channels is at least two, three are illustrated and more is contemplated (col. 2, ll. 50-55) and also the recitation of supplying air into the internal organ for insufflation is considered intended use and the system in Adair is capable of delivering warm gas as cited, and the air pump is neither positively recited nor required by the claim), and 
a biopsy channel configured to receive an operative instrument and therapeutic fluids for administering medical treatment to the subject (e.g., 28 receiving tool 30, col. 6, ll. 33-36),
wherein, the optical tube and the flexible tube upon coupling is configured to form a cylindrical tube of seamless construction (e.g., Fig. 2, 3, col. 6, ll. 47-50).
Examiner notes Adair contemplated a curved profile shape for the mating tubes illustrated in a different embodiment of Figs. 26-32.  Fig. 30 illustrates the arcuate/curved profile, interlocked with elastic band 256.  However, this embodiment does not result in cylindrical tube of seamless construction once coupled, as claimed.
Adair does not appear to specifically disclose the one or more channels are configured with a port, the port configured to be selectively controlled by the user via the joystick for selectively controlling the operations of each of the one or more channels.
In the same field of endeavor of auxiliary channels and tools for use with an endoscope, Fischer teaches endoscope 11 having holding element 65 which is complimentarily adjoined with engaging element 25 having auxiliary conduits configured for tools (e.g., Fig. 1e, paragraph [0045]).  As with Adair, the two tubes are interlocked using a complimentary shape, whereby the shape in the embodiment of Fig. 1e in Fischer is actuate and curved, as claimed.  As with Adair, the resulting shape of the 
It would have been prima facie obvious to one having ordinary skill in the art to provide the curved shape for the profile as taught by Fischer as an obvious matter of design choice and for the advantage of providing a torque-proof form-locking engagement (paragraph [0045] of Fischer).
Fischer further teaches port inlet 86 (e.g., Fig. 4, paragraph [0064]), the port configured to be selectively controlled by a user via a joystick for selectively controlling the operations of each of the one or more channels (the user can insert a tool into inlet 86 while holding the handle of the device such that the channel connected to the port is controlled to be in use, e.g., “An inlet 86 into the handle 80 is arranged on the handle 80 which is connected to the working channel 20 through the shaft 12 and through which the guiding element 25 extends into the working channel 20 of the endoscope 11,” paragraph [0064]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the port as taught by Fischer for the advantage of providing control means for the distal end auxiliary tools (paragraph [0064] of Fischer).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 20080249357 to Soetermans disclosing curved engagement profiles for interlocking two tubes together to result in a cylindrical tube of seamless construction.
US PG PUB 20190117047 to Huang et al. disclosing an endoscope with an auxiliary endoscope built therein as claimed.
US PG PUB 20070106113 to Ravo disclosing multiple endoscopes connected together and guide one another into or out of a patient. The tongue structure may include incongruous portions to permit two endoscopes to be partially connected and guided by one another.
US PG PUB 20070106121 to Yokota et al. disclosing complimentary tube configurations.
US PG PUB 20050090712 to Cubb disclosing handle details for complimentary tube configurations.
US PG PUB 20050085694 to Nakao disclosing an endoscope with open channels for insertion of auxiliary tubes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carry can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795